DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-13 have been allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art neither teaches nor suggests a semiconductor device comprising the molding material alone is arranged unitarily to encapsulate the semiconductor die; and the metal layer extends to and at least partially covers the side surface of the package body, and does not extend to the bottom major surface of the package body.
With respect to claim 7, the prior art neither teaches nor suggests a method for assembling a semiconductor device comprising encapsulating the semiconductor dies with a molding material, wherein the molding material partially covers partially the top surfaces of each of the semiconductor dies such that the electrical contacts are exposed and the molding material covers the bottom surface and side surfaces of each of the semiconductor dies; cutting a plurality of first trenches to define a plurality of package body side walls for a plurality of package bodies; forming a metal layer over a top surface of each of the package bodies, wherein the metal layer electrically contacts the electrical contacts, and extends to the side surface of each package body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        6/9/21